Mr. Chief Justice Shepard
delivered the opinion of the Court:
This case is before us on a writ of error granted to review the judgment of the police court, quashing the information. The charge is that of engaging in a gift enterprise as defined in secs. 1176 and 1177. D. C. Her. Stat.
The case was heard at the same time with that of District of Columbia v. Kraft, which has been first decided. [Ante, 253].
The defendant in error is the representative of the Sperry & Hutchinson Company, which is the same that was involved in the case of Lansburgh v. District of Columbia, 11 App. D. C. 512. The business carried on is substantially the same as there. The only differences are that the stamps are now sold *273at $3.50 per thousand to contracting merchants. They are still redeemable in articles of merchandise only when presented in books containing 990 stamps.
A single stamp is redeemable with a single “Falcon pen.” Ten or more are redeemable in cash at the rate of $1 per thousand. The Sperry & Hutchinson Company has not the so-called co-operative feature of the Economy Company, which is involved in Kraft’s Case. Receivers of its stamps are not required to become members, and pay nothing to the company to bo entitled to receive them. It will be noticed that the terms of redemption differ slightly from those of Kraft’s concern.
The fundamental question involved in each case is the same. Having discussed it fully in Kraft’s Case, it is unnecessary to do more than refer to the opinion in that case as decisive of this.
The judgment will be reversed with costs, and the cause remanded to the Police Court for further proceedings in conformity with the opinion in Kraft’s Case. Reversed.